DETAILED ACTION
Status of the Claims
1.	Claims 1-10 are allowed.
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 9/24/2021

The application has been amended as follows: 
Claim 1. A multiple-channel biosensor test strip, comprising: 
a substrate including a read section and a detection section, wherein the substrate is formed with a protrusion seat and a plurality of detection channels on a surface of the detection section; 5the protrusion seat is provided with a notch located higher than the plurality of detection channels and a plurality of grooves communicated with the notch; and the plurality of grooves are connected to the plurality of detection channels correspondingly; 
a circuit layer disposed on the substrate, wherein the circuit layer includes a plurality of metal circuits and a plurality of electrodes disposed on the plurality of metal circuits; the plurality of metal circuits 10extend from the read section to the detection section; and the plurality of electrodes are exposed in the plurality of detection channels of the detection section;
 a plurality of detection reagents arranged in the plurality of detection channels and covering the plurality of electrodes; and 
a lid combined on the detection section, wherein the lid covers the detection channels and 15exposes the notch of the protrusion seat.  
2. The multiple-channel biosensor test strip according to claim 1, wherein the plurality of detection channels are arranged radially on an outer periphery of the protrusion seat.  
3. The multiple-channel biosensor test strip according to claim 1, wherein the protrusion seat is provided with a partition block formed higher than a bottom of the notch and located between 20adjacent plurality of grooves, and one end of the partition block is connected to the notch and another end is extended to a location between adjacent plurality of detection channels.  
4. The multiple-channel biosensor test strip according to claim 1, wherein surfaces of the notch and the grooves are provided with hydrophilic capillary structure.  
5. The multiple-channel biosensor test strip according to claim 1, wherein the notch is communicated with the plurality of detection channels, and each of the plurality of detection channels is formed with a 11holding tank lowered than a bottom surface of the notch and located at a side communicated with the notch.  
6. The multiple-channel biosensor test strip according to claim 5, wherein the holding tank is connected to the plurality of detection channel by a first inclined plane and connected to the notch by a 5second inclined plane.  
7. The multiple-channel biosensor test strip according to claim 5, wherein each of the plurality of detection channels is formed with a first protrusion surface and a second protrusion surface configured in a stepped shape separately on a side connected to the holding tank, and the second protrusion surface is higher than the first protrusion surface.  
108. The multiple-channel biosensor test strip according to claim 1, wherein each of the plurality of detection channels is of a U-shaped groove; a flange is formed on a periphery of each of the plurality of detection channels; and the flange is higher than a surface of the detection section.  
9. The multiple-channel biosensor test strip according to claim 8, wherein a surface of the flange is coated with a glue layer for bonding the lid.  
1510. The multiple-channel biosensor test strip according to claim 1, wherein the metal circuits are formed with a plurality of wave segments on one side of the plurality of electrodes, and the plurality of wave segments are located at the bottomplurality of detection channels.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “substrate is formed with a protrusion seat……. the protrusion seat is provided with a notch located higher than the detection channel and a plurality of grooves communicate with the notch”. 
The closest prior art of record is considered to be Laitinen-Vellonen et al. (US 7,108,774). Laitinen-Vellonen et al. discloses an electrochemical sensor 16 comprising a channel plate 20 comprising measurement channels 23, 25 and 30 with electrodes 26-30 disposed therein, a circuit card 40 and cover plate 21 covering the detection channels and electrodes, a single distributor piece 36 is connected to the flow meter  (Figs 3 and 4 and col. 5, ll. 16-67)
Laitinen-Vellonen et al.  is silent to a substrate formed with a protrusion seat and the protrusion seat is provided with a notch located higher than the detection channel and a plurality of grooves communicate with the notch. There is therefore no teaching, suggestion, or motivation for one skilled in the art to modify Laitinen-Vellonen et al. to arrive at the claimed multiple-channel biosensor test strip.  
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim1. Claims 2-10 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796